De Cotjrcy, J.
The plaintiffs are stockholders in the Northern Brass Company, and brought this suit to restrain the defendants from foreclosing two mortgages held by them on the real and personal property of that corporation. The bill alleges that the meeting of the directors at which the mortgages were authorized was not a legal one, and that the mortgages as executed were not authorized by the votes that were passed. The trial judge dismissed the bill on the ground that the mortgagor, the Northern Brass Company, had not acted nor been requested to act in the matter.
The judge was right. The remedy should be sought and recovered by the corporation which suffered the wrong complained of. It does not appear that the plaintiffs have made any effort to obtain relief through the corporation itself, nor do they allege or prove a legal excuse for not-doing so. Bartlett v. New York, New Haven, & Hartford Railroad, 221 Mass. 530; S. C. 226 Mass. 467.
The plaintiff Boyajian also alleges that he. is a judgment creditor of the corporation. The bill was not demurred to as being multifarious. It appears from the master’s report not only that Boyajian had full cognizance of and acquiesced in the execution of the mortgages in controversy, but that he obtained his judgment by misleading the officers of the corporation and prevent*447ing them from contesting his action. The question of his right to maintain the bill as a judgment creditor apparently was not urged in the Superior Court. But assuming that it is properly before us, it is enough to say that on the facts found by the master he would be estopped from maintaining this bill, even if otherwise entitled to recover.

Bill dismissed with costs,